ORDER

PER CURIAM.
Christopher Pierson (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of receiving stolen property and tampering with computer data. Defendant asserts that the trial court erred by denying his motion for acquittal and entering judgment because the evidence was insufficient to prove either count.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).